Title: From George Washington to John Francis Mercer, 20 December 1785
From: Washington, George
To: Mercer, John Francis



Dr Sir,
Mount Vernon 20th Decr 1785.

From the assurances you gave me I had flattered myself that I should ’ere this have received a payment from you; & I had no doubt of it after Colo. Fitzgerald informed me, five months ago that £200 had passed thro’ his hands from Mr White to you; which was the fund, if I understood you rightly, which you had appropriated for this purpose.
I beg you to be assured that the disclosure I made to you of my circumstances was candid; & that it cannot be more disagreeable

to you to hear, than it is to me to repeat that my wants are pressing—some debts which I am really ashamed to owe, are unpaid; & I have been, for want of money, unable to do more with my manufacturing Mill, (which is expensive to me without) than to grind up my own Crops; for wheat is not to be bought on credit, & I have not cash to pay for it. But this is not the worst—I have not made half grain enough to support my people & stock this year—the deficiency must be bought at a high price, and (for there is no question of the Articles bearing it) for ready money. I must therefore get it at an advanced price, if to be had at all, on credit; or I must sell something at a low price to enable me to pay ready money. This is truly my situation. I am &c.

G: Washington

